department of the treasury certified taxpayer_identification_number person to contact employee id number tel fax refer reply to in re tax years uil index internal_revenue_service tege appeals programs n los angeles street los angeles ca number release date date date redaction legend a c a dear this is a final adverse determination to your exempt status under sec_501 a as an organization described under sec_501 c of the internal_revenue_code our adverse determination was made for the following reason s sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest you operated for the benefit of private interests as such you failed to meet the requirements of sec_501 c and sec_1_501_c_3_-1 in that you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 c contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the st ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call1-877-777-4778 and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_61 c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter cc sincerely nan shimizu appeals team manager -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - department of the treasury internal_revenue_service commerce st ms dal dallas texas tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager name manager number telephone certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action our understanding is that you do not agree with our proposed change in your exempt status we are in receipt of your protest and will forward your case to appeals the appeals_office is independent of the exempt_organizations division and resolves most disputes informally as such a formal response is not required effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you in lieu of letter i contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading ofthis letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation respectively nanette m downing director eo examinations enclosures report of examination form_6018 publication publication form 886a i n arne of taxpayer org issues department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended april 20xx through april 20xx did the foundation fail to file complete and accurate returns with the internal_revenue_service is the foundation liable for failure_to_file penalties for its fiscal_year ending aprii20xx is the foundation liable for excise_taxes under sec_4942 for failure to distribute income did the trustee of the foundation engage in acts of self dealing as defined under sec_4941 did the trustee of the foundation allow the assets to inure for the personal benefit of a disqualified_individual should the exempt status of the foundation be revoked for not operating in a manner consistent with sec_50l c and allowing the assets and income to insure for the benefit of disqualified individuals facts foundation foundation is a private non-operating foundation and a tax exempt_organization under internal_revenue_code irc sec_50l c it was granted this status on december 19xx the foundation is a_trust the trustee is corporation trustee president is the president ofthe law corporation the trust was formed on may l9xx in the state of state the trust was created as irrevocable but it may be terminated at anytime by action of the trustee the trust's initial source of financial support was from the residue of the estate of indv-1 the articles of trust of the foundation were signed by president as executor of the estate of indv-1 and as president of corporation the foundation's primary purpose as stated in its trust agreement is to devote and apply the property by this instrument vested in the trustee and the income to be derived there from exclusively for charitable religious scientific literary and educational_purposes either directly or by contributions to organizations duly authorized to carry on charitable religious scientific literary or educational activities the trust agreement also set out that the trustees will distribute the income of the trust fund for each taxable_year in such time and in such manner as not to become subject_to tax on the undistributed_income imposed by sec_4942 of the internal_revenue_code further the trustees will not engage in any acts of self dealing as defined in sec_4941 nor retain any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to incur tax under sec_4944 nor make any taxable_expenditures as defined in sec_4945 on its form return of private_foundation the organization indicated on part vii-a question that it was in compliance with sec_50s e relating to sec_4941 through the foundation answered in the affirmative on each filed return between 20xx and 20xx on part vii-b the foundation indicated yes to paying compensation to pay or reimburse the expenses of an disqualified_person in addition the foundation indicated that it did not furnish goods services or facilities to or accept them from a disqualified_person engage in the sale exchange or leasing of property with a disqualified_person nor borrow money from lend money to or otherwise extend credit to or accept credit from a disqualified_person the foundation indicated that none of the acts that it participated in failed to meet the exceptions as set out in sec_53 d -3 for each period the returns were signed by president as trustee of the foundation form 886-a rev department ofthe treasury- internal_revenue_service page -1- form 886a n arne oft axpayer org department of the treasury - i ntemal reyenue scrrice ex lanation of items schedule no or exhibit year period ended april zoxx through a ril l'c the foundation owns a four story building the building is located at address in city state the building has retail office and some residential rental spaces an appraiser engaged by the trustee described the property as an older class c office building in a secondary location away from downtown city the foundation did not have a board_of directors untii20xx during the period 19xx to 19xx the trustee administered the foundation's rental property from an office building owned by president at address city state during this time president's law firm was located in the same building this location is located approximately miles from the foundation's building on address in 19xx at the annual trustee meeting president acting as trustee of the foundation moved to have the law firm occupy office space within the foundation's property at address city state zip president as trustee occupied suite which contained square feet of the building's rentable space those minutes note that the move will be in compliance with sec_4941 in addition the minutes stipulate that the law firm would pay prevailing rates the trustee notes that fair rent at the time is about a square foot most of the tenants located at address have month to month lease terms however many of the tenants have been long-term tenants a majority of the tenants originally had one to five-year lease terms with annual rent increases linked to consumer_price_index cpi as such many of the month to month tenants are expected to have annual increases in rent linked to cpi if they remain in the building for longer than one year per the general lease form the foundation as the landlord pays all water gas heat light power refuse and other utilities and services supplied to the premises for the office spaces it rents retail spaces pay their own utility expenses the trustee did not pay rent or certain utility expenses related to its occupation of the foundation's property the expenses for this commercial property have exceeded the rental income eight of the last thirteen years in 19xx the foundation loaned dollar_figure to synagogue in city state the agreement states that the synagogue will repay the loan at an interest rate of percent in accordance with the schedule attached to the note the agreement was signed on december 19xx the first payment was due on july 19xx form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i name oftaxpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended april 20xx through april xx as part of the agreement the foundation agreed to make a charitable_contribution to synagogue in an amount equal to the yearly interest which it received from the synagogue but only in those years in which it received interest the contributions were based on the following conditions contributions will be made in those years that both the interest and principle payment checks are received by the foundation exactly on time and in the exact amounts owed in accordance with the note contributions will only be made upon synagogue's providing satisfactory proof of its continued sec_50 c tax exempt status for the year in question contributions will only be made subject_to synagogue's providing satisfactory proof that its operation of the cemetery is within it's sec_50l c tax exempt purposes contributions will only be made if all above proofs are established prior to april of the year in question and no contributions will be made unless the synagogue meets all the conditional requirements set forth herein on march 20xx the foundation's cpa cpa sent synagogue a letter detailing late payments and their agreement on how the delinquent payments would be treated the letter included a revised amortization schedule of the remaining balance at the time of the letter the synagogue was delinquent on three payments january 20xx july 20xx and january 20xx in an agreement between the foundation and the synagogue the foundation agreed to reduce the loan balance by the amount of the missed payments in return synagogue agreed to acknowledge a portion of the delinquent payments as charitable_contributions made to it by the foundation the foundation also agreed to make an additional charitable_contribution to synagogue the letter also stated that synagogue acknowledges it was past due with respect to two additional payments due on july 20xx and january 20xx these payments were to be paid_by april 20xx in 20xx president in his capacity as president of the law firm borrowed dollar_figure the settlement statement dated september 20xx identifies this as the new 2nd loan from indv-2 indv-3 and indv-4 the property securing the loan is the foundation's rental property at address a loan for dollar_figure due to indv-5 is recorded on the foundation's form_990-pf balance_sheet for the period ending april 20xx this loan is identified as a 2nd mortgage to the building located at address the foundation refinanced the mortgage on address three times in the last three years the first refinance happened in july 20xx through sterling bank and trust the settlement statement dated july 20xx shows the payoff of two pre-existing loans the first payoff is to bank-2 and trust for dollar_figure for the previous mortgage the second payoff of dollar_figure is made to indv-2 indv-3 and indv-4 this loan is not recorded on the form_990-pf balance_sheet for the period ending april 20xx the second time the mortgage was refinanced through bank- i in february 20xx for dollar_figure the mortgage was refinanced again in aprii20xx through bank-3 for dollar_figure president's personal loan obligation is included in these refinances total interest payments on president's portion of the refinanced mortgage were dollar_figure for the period beginning september 20xx through december 20xx the return preparer's worksheet for the secondary loan prepared from a copy of the borrower's settlement statement dated july 20xx shows a computation labeled as b the return preparer's computation reduced the dollar_figure figure appearing on the settlement statement by dollar_figure the foundation's form_990-pf for the year ending december 20xx lists a transaction of dollar_figure this transaction is labeled as a payoff of non-recorded loans for the period ending april 20xx the form_990-pf part ii line shows a receivable ofdollar_figure due from officers directors trustee and other disqualified persons form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a n arne of taxpayer org department of the treasury- internal revenue sen icc ex lanation of items schedule no or exhibit year period ended april 20xx through a ril 20xx at the stated_interest rate in each of the refinanced loans the foundation paid the following amounts in interest to satisfy the portion that were securing personal loans of president on january 20xx in response to an inquiry posed by the revenue_agent regarding the dollar_figure receivable the power_of_attorney poa called president and asked him about the dollar_figure receivable recorded on the form_990-pf balance_sheet poa stated that president used the foundation's property to secure a personal loan president states that this loan was made in order to pay accumulated trustee fees due to him for his services as the property and investment manager form disclosure statement attached to form 990-t for the period ending april 20xx president is not the trustee of the foundation his law corporation is the trustee a tax client who pays fees to a law firm in excess ofdollar_figure in the course ofthe client's trade_or_business is required to issue a form_1099 no forms miscellaneous income nor forms w-2- wage tax statement have been filed by the foundation for any of the years being examined reporting compensation paid to president or to corporation form_990-pf part ii line balance sheets show reductions in the fmv of the dollar_figure loan balance for each fiscal_year between 20xx and 20xx end of year fmv dtftcrcncc the foundation did not receive any payments from president during these periods form 886-a rev department of the treasury- internal_revenue_service page -4- form 886a n arne of taxpayer org department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended april 20xx through a ri120xx a borrower's estimated closing costs document dated october 20xx has the foundation's building at address listed as collateral for a loan ofdollar_figure the proceeds of the loan dollar_figure were not deposited in the foundation's bank account for the period ending april 20xx the loan was paid off with a personal check from president and wife's bank account the check is dated june 20xx no rent was collected on three office suites as they were affiliated with building management the foundation trustee suite tenant sq ft relationship lndv-6 corporation lndv-7 total non-rented space total building sq of sq ft not paid in a letter dated june 20xx president gave the following reason for his law firm's occupancy in the foundation's building as my individual and personal commitment to indv-8 and indv-9 for whom this foundation was set up to honor and my obligation to 'make the trust property productive' and to 'use reasonable_judgment in the exercise of my trustee discretion' has dictated that i personally be at the building so that i can benefit the generation of funds for the foundation to assist the numerou sec_501 c3 type charities that the foundation does assist the words 'functionally related' in sec_53 494l d -3 apply to what was needed to build the foundation's asset the forms 990-pf for the period sec_30 april 20xx through april 20xx report a total of dollar_figure being paid for services and related fees the fees were reported as paid for accounting and legal services management and trustee services and other miscellaneous professional services forms miscellaneous income filed by the foundation with the irs from 20xx to 20xx only report dollar_figure as compensation_for services and fees the foundation reported compensation expenses totaling dollar_figure for the same period these payments were not reported on form sec_1 or forms w-3 information returns with the internal_revenue_service irs the foundation did not issue forms nor w- to president or to corporation for this same period the foundation has consistently failed to file its forms 990-pf- return of private_foundation and forms 990-t exempt_organization business tax_return in a timely manner as noted below the organization consistently missed its required_filing_date of september and paid substantial penalties form 886-a rev department of the treasury- internal_revenue_service page -5- form 886a name oftaxpayer org department of the 'l'reasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended april xx through a ril xx it is noted that the for the period ending april 20xx daily delinquency penalties were assessed by the service_center for failure_to_file but were later abated sec_501 allows for the exemption from federal_income_tax an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_1 c -l a provides in general in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -l c l provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -l c provides that the operational_test is not satisfied where any parts of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than public interest sec_1 50l c -l d l ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 c unless it serves a public rather than a private interest sec_1 50l c -l e provides in general an organization may meet the requirements of sec_50l c although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 form 886-a rev department of the treasury- internal_revenue_service page -6- form 886a i n arne of taxpayer org sec_509 holds department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended april 20x x through april 20xx if an organization is a private_foundation within the meaning of sec_509 a on date or becomes a private_foundation on any subsequent date such organization shall be treated as a private_foundation for all periods after date or after such subsequent date unless its status as such is terminated under sec_507 sec_513 defines unrelated_business_income any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_6033 states except as provided in paragraph every organization_exempt_from_taxation under sec_50l a sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6652 imposes a tax for failure_to_file an information_return as follows there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues the maximum penalty under this subparagraph on failures with respect to any return shall not exceed the lesser ofdollar_figure or percent of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceedingdollar_figure for any year with respect to the return required under sec_6033 for such year the first sentence ofthis subparagraph shall be applied by substituting dollar_figure for dollar_figure and in lieu of applying the second sentence of this subparagraph the maximum penalty under this subparagraph shall not exceed dollar_figure irc 604i a states all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income ofdollar_figure or more in any taxable_year or in the case of such payments made by the united_states the officers or employees of the united_states having information as to such payments and required to make returns in regard thereto by the regulations hereinafter provided for shall render a true and accurate retur n to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment chapter taxes sec_4940 imposes an excise_tax on investment_income as follows there is hereby imposed on each private_foundation which is exempt from taxation under sec_50l a for the taxable_year with respect to the carrying on of its activities a tax equal to percent ofthe net_investment_income of such foundation for the taxable_year sec_4940 defines net_investment_income as form 886-a rev department of the treasury- internal_revenue_service page -7- form 886a n arne of taxpayer i org department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended april 20xx through april 20xx net_investment_income is the amount by which a the sum of the gross_investment_income and the capital_gain_net_income exceeds b the deductions allowed by paragraph the term gross_investment_income means the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans as defined in sec_512 and royalties there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred for the production or collection of gross_investment_income or for the management conservation or maintenance of property held for the production of such income irc 494l d l defines self dealing as any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person lending of money or other extension of credit between a private_foundation and a disqualified_person furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 sets out the following special rule the lending ofmoney by a disqualified_person to a private_foundation shall not be an act of self-dealing if the loan is without interest or other charge determined without regard to sec_7872 and if the proceeds of the loan are used exclusively for purposes specified in sec_50l c irc 494l a l defines the initial tax on the self dealer as there is hereby imposed a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period the tax imposed by this paragraph shall be paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self-dealing in the case of a government_official as defined in sec_4946 a tax shall be imposed by this paragraph only if such disqualified_person participates in the act of self-dealing knowing that it is such an act irc 494i a defines the initial tax on the foundation_manager as in any case in which a tax is imposed by paragraph there is hereby imposed on the participation of any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing that it is such an act a tax equal to percent of the amount_involved with respect to the act of self dealing for each year or part thereof in the taxable_period unless such participation is not willful and is due to reasonable_cause the tax imposed by this paragraph shall be paid_by any foundation_manager who participated in the act of self-dealing sec_4941 imposes an additional tax on self dealer in any case in which an initial tax is imposed by subsection a l on an act of self-dealing by a disqualified_person with a private_foundation and the act is not corrected within the taxable_period there is hereby imposed a tax equal to percent of the amount_involved sec_4941 imposes an additional tax on foundation_manager in any case in which an additional tax is imposed by paragraph if a foundation_manager refused to agree to part or all of the correction there is hereby imposed a tax equal to percent of the amount_involved form 886-a rev department ofthe treasury- internal_revenue_service page -8- form 886a i name oftaxpayer org department of the treasury- internal revenue sen ce explanation of items schedule no or exhibit year period ended april 20xx through april 20xx the tax imposed by this paragraph shall be paid_by any foundation_manager who refused to agree to part or all of the correction irc 494l c limits the amount of tax on foundation_manager with respect to any one act of self-dealing the maximum amount of the tax imposed by subsection a shall not exceed dollar_figure and the maximum amount of the tax imposed by subsection b shall not exceed dollar_figure sec_4941 defines correction as with respect to any act of self-dealing undoing the transaction to the extent possible but in any case placing the private_foundation in a financial position not worse than that in which it would be if the disqualified_person were dealing under the highest fiduciary standards sec_53 a -l b defines participation of a foundation_manager shall include silence or inaction on the part of a foundation_manager where he is under a duty to speak or act as well as any affirmative action by such manager however a foundation_manager will not be considered to have participated in an act of self-dealing where he has opposed such act in a manner consistent with the fulfillment of his responsibilities to the private_foundation sec_53 a -l b defines knowing for purposes of sec_4941 a person shall be considered to have participated in a transaction knowing that it is an act of self-dealing only if- i he has actual knowledge of sufficient facts so that based solely upon such facts such transaction would be an act of self-dealing ii he is aware that such an act under these circumstances may violate the provisions of federal tax law governing self-dealing and iii he negligently fails to make reasonable attempts to ascertain whether the transaction is an act of self-dealing or he is in fact aware that it is such an act sec_53 494l a -l b defines willful as participation by a foundation_manager shall be deemed willful if it is voluntary conscious and intentional no motive to avoid the restrictions of the law or the incurrence of any_tax is necessary to make the participation willful however participation by a foundation_manager is not willful if he does not know that the transaction in which he is participating is an act of self-dealing sec_4942 defines undistributed_income as with respect to any private_foundation for any taxable_year as of any time the amount by which- the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 defines the initial tax on the self dealer as there is hereby imposed on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year the tax imposed by this subsection shall not apply to the undistributed_income of a private foundation- for any taxable_year for which it is an operating_foundation as defined in subsection j or form 886-a rev department of the treasury- internal_revenue_service page -9- form 886a i n arne of taxpayer org department of the treasury - i ntemal revenue service explanation of items schedule no or exhibit year period ended april 20l x through a_2_ril xx to the extent that the foundation failed to distribute any amount solely because of an incorrect valuation of assets under subsection e if-- a the failure to value the assets properly was not willful and was due to reasonable_cause b such amount is distributed as qualifying distributions within the meaning of subsection g by the foundation during the allowable_distribution_period as defined in subsection g c the foundation notifies the secretary that such amount has been distributed within the meaning of subparagraph b to correct such failure and d such distribution is treated under subsection h as made out of the undistributed_income for the taxable_year for which a tax would except for this paragraph have been imposed under this subsection sec_4942 imposes an additional tax on the foundation in any case in which an initial tax is imposed under subsection a on the undistributed_income_of_a_private_foundation for any taxable_year if any portion of such income remains undistributed at the close of the taxable_period there is hereby imposed a tax equal to percent ofthe amount remaining undistributed at such time sec_53_4942_a_-3 defines a qualifying_distribution as the amount of a qualifying_distribution of property as defined in subparagraph of this paragraph is the fair_market_value of such property as of the date such qualifying_distribution is made the amount of an organization's qualifying distributions will be determined solely on the cash_receipts_and_disbursements_method of accounting rev rul78-76 1978_1_cb_377 address the circumstances where a disqualified_person is liable for the tax imposed on an act of self-dealing by irc 494l a l as well as the tax imposed on the participating foundation_manager by sec_4942 in the instance of revrul_78_76 the disqualified_person is also a trustee of a_trust that is a private_foundation as such with respect to the trust he is a foundation_manager as that term is defined in sec_4946 b the disqualified_person acting on his own behalf and as trustee on behalf of the trust sold property he owned to the trust knowing that the transaction was an act of self-dealing under sec_4941 d i a his participation in the transaction was willful and was not due to reasonable_cause sec_4941defines functionally_related_business as a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization sec_4946 defines a disqualified_individual as a person who is a substantial_contributor to the foundation a foundation_manager within the meaning of subsection b l an owner of more than percent ofthe total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation sec_4946 defines foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_7701 defines a person as form 886-a rev department of the treasury- internal_revenue_service page -10- form 886a name oftaxpayer org department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended april 20xx through a ril xx the tenn person shall be construed to mean and include an individual a_trust estate partnership_association company or corporation governments position issue i did the foundation fail to file complete and accurate returns with the internal_revenue_service is the foundation liable for failure_to_file penalties for its fiscal_year ending april 20xx the foundation did not collect rent under its lease agreement from the trustee for a period of nearly years during this time the fonns 990-t- exempt_organization business tax_return of the foundation included amounts attributable to expenses related to the lease of space to corporation since the foundation did not receive income from the rental of this space that corresponding expenses are not includable as deductible expenses on the 990-t in addition amounts originally claimed on the fonn 990-t include amounts attributable to the personal expenses of president these amounts are also not deductible as business_expense the rental income reported on fonn 990-twas incorrect for the period ending april 20xx the foundation reported rental income of dollar_figure on its 990-t financial records provided by the foundation show total rent due for the period ending april 20xx as dollar_figure the examination detennined total rental income received for the period was dollar_figure in addition gross rents received by the organization were underreported by approximately the foundation was not able to provide any documentation that would support the difference between what was found during examination and what was reported on the 990-t for the year ending april 20xx it was detennined that the subsequent years tax returns were also not accurate as such the 20xx-20xx returns were adjusted expenditures were reduced by amounts directly related to the operation of corp interest was reduced by the amount of interest_paid on loans not related to the exempt_activities of the foundation miscellaneous income that could not be substantiated with documentation was removed and non-personal expenses were reduced as they were not connected with the exempt_function of the foundation additionally the foundation failed to file fonns for the calendar years ending december 20xx- 20xx for professionals and contractors paid more than dollar_figure the foundation filed five fonns for calendar_year ending december 20xx since the fees deducted as legal professional and management fees were not reported on fonns they were disallowed as part of expense offset on the fonn 990-t also large and questionable expenses that could not be substantiated were disallowed as such we have adjusted amounts of income and expense reported on the 990-t of the foundation form 886-a rev department of the treasury- internal_revenue_service page -11- form 886a i n arne of taxpayer org department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended april 20xx through april ' issue is the foundation liable for excise_taxes under sec_4942 for failure to distribute income in 19xx the foundation entered into a loan agreement with synagogue in city state the foundation loaned the synagogue dollar_figure on march 20xx the foundation agreed to modify the terms ofthe loan the synagogue was late on payments of principal and interest due on january 20xx july i 20xx and january i 20xx in the agreement the foundation reduced the loan balance by the amount of the missing payments in exchange for acknowledgment of a portion of the missing payments dollar_figure as charitable_contributions the law requires the actual donation of cash or property within the taxable_year for a charitable_contribution to be recognized sec_170 l the law imposes an excise_tax on private_foundations for failure to distribute income for any_tax year which has not been distributed before the first day of the second tax_year following the tax_year or the first day of any succeeding tax_year that falls within the taxable_period sec_4942 the tax_rate i sec_30 of the foundation's undistributed_income for tax years beginning prior to august the tax_rate wa sec_15 pension_protection_act of2006 the taxable_period begins with the first day of the tax_year and ending on the earlier ofthe date of mailing of a notice_of_deficiency with respect to the initial tax or the date on which the tax is assessed sec_4942 l a foundation's undistributed_income equals the excess of the foundation's distributable_amount over its qualifying distributions sec_4942 the distributable_amount is equal to the sum of the minimum_investment_return increased by certain recouped qualifying distributions and reduced by the sum ofthe taxes on income and net_investment_income sec_4942 the minimum_investment_return is five percent of the excess of the aggregate fair_market_value of all non-charitable use assets over the foundation's acquisition_indebtedness sec_4942 qualifying distributions include any amounts paid to accomplish one or more charitable sec_170 purposes other than to organizations controlled directly or indirectly by the foundation or its disqualified persons sec_4942 qualifying distributions also include any amounts paid to acquire assets used or held for use in carrying out charitable sec_170 c b purposes sec_4942 i b the form_990-pf parts i v vi ix x xi xii and xiii provide the computations necessary in determining whether your foundation fails to distribute income in a given year on your form_990-pf for the tax_year ended april 20xx you reported dollar_figure in contributions paid to synagogue this amount includes the dollar_figure in forgiven debt your total charitable disbursements for the year totaled dollar_figure this amount also constitutes your total qualifying distributions for the year you fully subtracted these distributions from your undistributed_income leaving a remaining undistributed_income amount of dollar_figure that carried over to the next year's form_990-pf as such the foundation is liable for excise_taxes under sec_4942 and sec_4942 for failure to distribute income in a manner consistent with sec_50i c the foundation has not made corrections at this time issue did the trustee of the foundation engage in acts of self dealing as defined under irc 494i president in his duty as president of the trustee signed the articles of trust which specifically note that the foundation will not participate in activities that will give rise to chapter taxes president as a representative of the trustee signed the 990-pf return which under part-vii a b points out specific acts of self-dealing and other acts subject_to excise_tax under chapter of the internal_revenue_code as such the trustee and president have form 886-a rev department of the treasury - internal_revenue_service page -12- form 886a i name oftaxpayer org departmc'tlt of the treasury - internal revenue scn icc explanation of items schedule no or exhibit year period ended april 20xx through april 20xx sufficient knowledge of chapter excise_taxes to know what constitutes an act of self dealing as defined under sec_4941 the trustee of the foundation is considered a foundation_manager under sec_4946 it is in charge of the day to day operations ofthe foundation in addition it is responsible for oversight of all the foundation's financial functions and contracts the trustee is also a disqualified_individual as defined in sec_4946 as he has made substantial contributions to the foundation acts as a foundation_manager and controls over of the total voting power of the foundation the foundation owns a four story building located at address city state the building has retail office and some residential rental spaces in 19xx president acting as president of the law firm corporation corp moved to have corp occupy office space within the foundation's property at address city state zip code corp occupied suite contained square feet of rentable space at the time of the move the foundation's minutes reflected that corp would pay rent to the foundation and that corp's occupancy of the foundation's building would be in compliance with sec_4941 despite the representations made in the foundation's minutes corp did not pay rent or certain utility expenses related to its occupancy in the foundation's building which on september 20xx corp borrowed dollar_figure from indv-2 and indv-4 proceeds from this loan were used to pay off a previous loan made by indv-2 and indv-4 to corp which had an outstanding balance ofdollar_figure after payment of loan fees in the amount ofdollar_figure and prepaid_interest in the amount ofdollar_figure the remaining dollar_figure was remitted to corp this loan was secured using the foundation's property at address on july 20xx the foundation refinanced its mortgage on address under your direction and control dollar_figure of the proceeds from the refinancing ofthe foundation's mortgage were used to pay offthe outstanding liability owed by corp to indv-2 indv-4 at the time of the 20xx refinancing corp did not make any restitution to the foundation for this relief of debt the foundation subsequently refinanced its mortgage twice more on january 20xx and march 20xx and each time corp failed to pay any restitution or assume the dollar_figure relief in debt it had received in 20xx all mortgage payments were made by the foundation we have concluded that these activities are acts of self-dealing within the meaning of sec_4941 a private foundation's assumption of a disqualified person's liability is a self-dealing transaction sec_4941 d b in addition the foundation's furnishing offacilities to a disqualified_person is a self-dealing transaction sec_4941 issue did the trustee of the foundation allow the assets to inure for the personal benefit of a disqualified_individual president acting through the trustee of the foundation used the assets of the foundation to secure a series of personal loans payable to him these personal loans were later assumed by the foundation when they were included in the refinance ofthe foundation's mortgages in 20xx as stated in sec_4941 d l acts of self dealing include acts oflending of money between a private_foundation and a disqualified_person or payment of compensation or payment of reimbursement of expenses by a private_foundation to a disqualified_person in addition sec_53_4941_d_-2 notes that an act of self-dealing form 886-a rev department of the treasury- internal_revenue_service page -13- form 886a i n arne of taxpayer org department of the treasury - in temal revenue service explanation of items schedule no or exhibit year period ended april 20x 'c through aq_ril 20xx occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note as in this case the joan was a personal loan to president and transferred to the foundation when it refinanced its mortgages in addition joan fees principal and interest were paid fully by the foundation at no time did president attempt to make restitution to the foundation for these payments at no time did the trustee of the foundation demand payment for assumed debts of president these transactions allowed a portion of the holdings of the foundation to flow to a disqualified_individual making these funds unavailable for use in the charitable mission of the foundation the trustee for the foundation had sufficient knowledge of the terms to know that entering into the agreement would cause the funds of the foundation to be used for personal not charitable endeavors and would constitute an act of self-dealing as defined in sec_4941 d l president had sufficient knowledge of the facts to know that he was transferring his debt obligations to the foundation and that he would personally benefit from no being removed as obligor of his personal loans as trustee corp failed to exercise its due diligence to ensure that the joan was in the best short and long term_interest of the foundation in addition it violated the trust agreement by allowing the foundation to be subject_to sanctions under sec_42 of the irc the trustee could have easily corrected such deficiencies by not assuming the personal loans of president and requiring that he take personal responsibility for his loans president could have taken personal responsibility for his loans and not allowed them to be bundled into the larger mortgage refinance of the foundation the trustee's participation in assuming the personal loans of president falls fully on it as it voluntarily assumed the loans when refinancing the foundation's mortgage it was conscious and intentional as the trustee had to review the loan documents confirm all included amounts pay closing costs and fees and fully accept the terms of the new mortgage based on these facts the trustee of the foundation participated in acts of self-dealing as defined by sec_4941 in addition the trustee of the foundation allowed the foundation's assets to be used in a manner not in furtherance of an exempt_purpose and jeopardized the exempt status of the foundation issue should the exempt status of the foundation be revoked for not operating in a manner consistent with sec_50j c and allowing the assets and income to insure for the benefit of disqualified individuals the internal_revenue_code states for an organization to be exempt under sec_501 the organization needs to meet both the organization and operational tests as defined in sec_1 c -l a in addition sec_501 and sec_1 50l c -l c holds that an organization shall not be exempt if any of its earnings inure to the private benefit of any of its shareholders or individuals treasury regulation dollar_figure i c l c l provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes the foundation was unable to provide substantiate that its primary activities were charitable activities or events that further an exempt_purpose during the periods under review the primary activity of the foundation was the management and collection of income from its assets primarily real-estate any charitable_contributions the foundation distributed were incidental in comparison to the private benefits the disqualified_individual and the trustee received form 886-a rev department of the treasury- internal_revenue_service page -14- form 886a i name oftaxpayer org department of the treasury - i ntemal reycnue service explanation of items schedule no or exhibit year period ended april xx through april xx in orange county agricultural society v commissioner the organization had substantial nonexempt activities and acted in a manner consistent with a for-profit business than a non-profit organization the courts held that an organization with substantial nonexempt activities can't avoid revocation of its tax exempt status simply by paying taxes or penalties in the case of the foundation the primary activities of the organization have given rise to substantial excise_taxes and the income generated was used for the private benefit of disqualified individuals as such the foundation does not meet the operational_test as it is not operated exclusively for sec_50l c purposes as defined in treasury regulation dollar_figure c -1 d l i in addition to not showing any charitable activities the foundation engaged in acts of self-dealing that allowed the fund balances of the foundation to inure to benefit of disqualified individuals as noted above the foundation's self-dealing transactions with president and corporation were for the private benefit of a disqualified_individual and a disqualified_corporation owned by that individual the law firm occupied space in the foundation's building for a period of thirteen years during this time the trustee failed to pay rent and the foundation failed to demand that rent be paid on the space occupied during the course of the audit the foundation as well as the trustee was advised that the trustee would need to vacate the building however the trustee continued to maintain its offices in the building until 20xx in addition to the lease the foundation allowed its assets to be used to secure personal loans to a disqualified_person when this individual was no longer able to satisfy the debt the foundation assumed the debt wholly as part of its mortgage refinancing at no time did the foundation demand restitution for assuming the loan this allowed a substantial amount of the foundation's fund balances to be used for the personal_use of a single individual as in orange county supra an organization will not qualify for tax exempt status if even a small part of its income inures to a disqualified_individual as such the foundation has failed to meet the requirements of sec_1 50l c -l c and sec_1 c -1 d ii by engaging in acts of self dealing as defined in sec_4941 d these acts allowed for the income of the foundation to inure for the personal benefits of disqualified individuals and not be available for use for charitable activities taxpayer's position in the protest received november 20xx the foundation holds that issue the foundation did not fail to collect rent from the trustee for nearly years it is also the foundation's position that it correctly reported its income and expenses for the years at issue issue the foundation denies that it purposefully forgave loan payments to president's synagogue the foundation also denies also denies that it is liable for liabilities under sec_4942 or any associated excise_tax form 886-a rev department of the treasury- internal_revenue_service page -15- form 886a i name oftaxpayer org issue department of the treasury- internal rcycnue serricc explanation of items schedule no or exhibit year period ended april xx through april xx the foundation denies that president in his duty as trustee ofthe foundation engaged in acts of self-dealing in the present case corp held an office in the building owned by the foundation president believes that he did not engage in acts of self-dealing by locating the law corporation in a building owned by the foundation the foundation's building is located in a relatively high crime zone in the city of city by having the law corporation located in the building owned by the foundation president was able to provide proper supervision of the premises and on numerous occasions actually assist law enforcement in protecting the foundation's building from criminal activity it is the position of president that the foundation is not liable for any taxes or penalties related to failure to distribute income in matters inconsistent with sec_501 furthermore it is president's position that his law corporation paid all applicable rent to the foundation at the current market rate and that the foundation recognized taxable_income on the rents received issue it is the position of president that the foundation did not provide assets of the foundation to a disqualified_person as the foundation_manager of the foundation president entered into refinance transactions of the foundation's building in order to provide reasonable_compensation for the services that were rendered it is president's position that he was never compensated for the services that he provided to the foundation a part of the refinance transactions was to provide reasonable_compensation for the services that were rendered over the years on august 20xx president provided to the examiner a log of some ofthe services rendered by president based on these facts it is the position of president that the acts of refinancing the foundation's property to pay his reasonable trustee fees was reasonable in light of the circumstances and not acts of self-dealing as defined under sec_4941 issue the foundation denies that it failed to provide substantiation that its primary activities were for charitable activities or events that further an exempt_purpose for lack of complete information and opportunity to compile taxpayer arguments and defenses the foundation also denies that corporation is a disqualified_person described in sec_4946 l b the foundation denies that president is a disqualified_person as described in sec_4946 l b the foundation denies that the foundation participated in acts of self-dealing under sec_4941 d l b the lending of money or other extension of credit between the foundation and a disqualified_person for lack of complete information and opportunity to compile taxpayers arguments and defenses it is the foundation's position that it did not participate in acts of self-dealing under sec_4941 d l b any monies paid to president represented reasonable_compensation to a disqualified_person as permitted under the internal_revenue_code form 886-a rev department of the treasury- internal_revenue_service page -16- form 886a i name oftaxpayer org conclusion department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended april x 'c through april 20xx therefore it is the governments position that the foundation no longer meets the guidelines under internal_revenue_code sec_50l c and sec_1 50l c -l c as the income ofthe organization has inured to the personal benefit of the trustee the foundation subsequently does not meet the operational_test because it is not operated exclusively for sec_501 c purposes as required and defied by treasury regulation dollar_figure o c -1 d l i and has been used as a vehicle to serve the private interests of its trustees rather than public interest as prescribed under treasury regulation dollar_figure c -1 d l ii it is recommended that that exempt status of this organization be revoked as of april 20xx as such the organization will be treated as a taxable private_foundation as of this date until such time that the foundation terminates its private_foundation_status under sec_507 the foundation is still subject_to excise_taxes under chapter of the internal_revenue_code as such is still required to file form_990-pf in addition the foundation is required to file form_1120 as it will also be treated as a for-profit corporation form 886-a rev department of the treasury- internal_revenue_service page -17-
